Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 05/31/2021 regarding the 35 USC 102/103 rejections with respect to amended claims 1-5, 8-26 have been fully considered but they are not persuasive.
Applicant argues in pages 7-8 that “Applicant respectfully submits that while Bradski may show advertisements and may also show dynamic objects, Bradski does not teach or suggest any connection between these two concepts. Moreover, Bradski does not teach or suggest that showing an advertisement may be dependent on physical interactions. Such concepts are also not shown or suggested in the other cited art, even when combined with Bradski. In fact, the citation provided by the Examiner ([0585]) seems to relate only to a generalized type of advertisement or coupon ([01436]). Similarly, in paragraph [0879], advertisements are "experienced". In contrast, amended claim 1 recites "dynamically determining an exposure to show to a user of said target audience according to said campaign in response to said tracking and said interaction logic".”. 
In response the examiner contests that this appears to be Applicant’s own conclusion rather than evidence. In contrast, Bradski teaches delivering offerings as virtual contents that are dynamic, on the spot, user type targeted based on interactions as additional/altered/new content with numerous examples. For example [0879] “interacting with one or more virtual environments and objects, interacting with other 
Applicant also argues in page 8 that “Referring specifically to claim 10, paragraph [0848] does not seem to refer to rules used by a third party (e.g., a guardian) for filtering advertisement offerings (coming in). Rather, that section appears to relate to access to 
Applicant further argues in page 8 that “Referring specifically to claim 12. The Examiner has not shown that a sequence of interactions is considered in the context of advertisements.“. In response the examiner contests that this appears to be Applicant’s own conclusion rather than evidence. As cited, Bradski teachings of at least Figs 89B-F, 89J, [1435], [1444]-[1445], [1448] modifying as advancing through the game with continuous gesture indicates a sequence of interactions. Furthermore Figs 93A-L, numerous examples interact with physical objects and gestures and corresponding modifying, [1471]-[1473] etc that would be equally available in the advertising context, as also suggested by Bradski, for example [1616] “the AR system may be used in advertising applications as well.” And [1620] “In yet another implementation, the AR system may be used for personalized advertising.”



In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Here, Chung Fig 4, abstract, [0061] is merely cited as an example of delivering additional rewards/offerings based on interactive proof of purchase/consumption, while  Bradski readily teaches modifying an offering to be shown for an object, in response to said collected information (Fig 93D, [1480]), that would be equally available in the advertising campaign, as also suggested by Bradski, for example [1616] “the AR system may be used in advertising applications as well.” And [1620] “In yet another implementation, the AR system may be used for personalized advertising.”. Bradski further teaches providing the virtual content by interacting with physical object ([0851])  with many different examples eg.,  the plant or other physical object or totem that registers to the AR system's machine vision, such that the physical object is tied to the AR system to provide fun and interactive AR experience in [1625], unlocking the virtual content, or metadata related to the virtual content when “touched” or activated by the intended recipient, to ensure privacy and safety [1615], [1622], and providing add-on features for purchased games suggest tracking the user interaction and modifying an offering to be shown for an object 
Applicant further argues in page 8 that “ Neither Bradski nor Yan seem to teach sending from a single person to an individual. Rather, what Yan seems to teach is a merchant sending overlays to a server to send to multiple (as yet unknown) users.“. In response the examiner contests that this appears to be Applicant’s own conclusion rather than evidence. In contrast Yan teaches sending media overlay as a message from a first user using said computing device to an individual user using said remote device as at least in abstract “receiving, at a server computer, a content item from a client device… providing, by the server computer, the media overlay to the client device”, and many other places with explicit examples in [0060] “the client device 110 can send a message to the client device 112 ”. In addition Yan is only cited to use messages as the offerings, while Bradski readily teaches sending customized/dynamic offerings to individual users with many examples eg.,  FIGS. 89A-89J, [1434]-[1439].
Applicant further argues in page 9 that “ the Examiner has not shown in the art, individually or in combination, the sending of a message which has an expectation of physical interaction and modification in response. Nor is such sending shown in Yan to be tied to identifying an object. “. In response the examiner contests that this appears to be Applicant’s own conclusion rather than evidence. In contrast Yan teaches actionable item/regions in the message in  Fig 6C [0110], [0114], wherein the message includes an indication for interaction eg., to tap in the actionable area to activate the offering eg., display the coupon. In addition Yan is only cited to use messages as the offerings, while 
Bradski as modified by Yan further teaches the subject matters of claim 24, wherein said sending comprises sending, as part of said message, an indication which manipulations activate the offering and/or a time window where the offering can be activated (Yan Fig 6C [0110], [0114], wherein the message includes an indication for interaction eg., to tap in the actionable area to activate the offering eg., display the coupon.), and claim 25, wherein said displaying said selected exposure after detecting a physical interaction with or adjacent said object (Bradski Figs 93A-C, E, [1472]-[1473], [1485]).  
Applicant's remaining arguments regarding the amended limitation of “building an advertising campaign including a campaign logic defining a linkage between a target audience including a plurality of users, a product and an offering” in claims 1-5, 8-18, 20-22, and new limitations of claim 26 have been considered but are moot in view of the new ground(s) of rejection to teach the amended limitations necessitated by the amendment. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-5, 8-10, 12-17, 20-21 is rejected under 35 U.S.C. 103 as being unpatentable over Bradski et al (US 20160026253 A1), and further in view of Atazky et al (US 20070121843 A1).

RE claim 1, Bradski teaches A method of controlling a displayed augmentation (abstract), comprising: 
(a) at a first location, defining an offering using a computing device, (Figs 27-28 servers #2780, [0556], [0175]) by: (i) selecting, using said computing device, an object, a position on the object and an exposure to associate with the object using said position (ii) selecting, using said computing device, a logic for determining showing of said exposure (Figs 50-52, [0175]-[0177], [0585] “a coffee company may create its own “cup finder” application that allows for the recognition of cups provided by the coffee company. This may allow delivery of virtual content/advertisements, etc. related to the coffee company...”, [0727]-[0728] “autonomous navigation definitions or objects (not shown in FIG. 44) may be responsive to other conditions or stimuli, for instance a source of fear (e.g., monster, weapon, fire, cliff), source of food, source of water, treasure, money, gems, precious metals, etc…. The autonomous navigation definitions or objects 4400 are each associated with a defined response. Autonomous navigation definitions or objects respond, for example by causing or tending to cause movement. For example, some autonomous navigation definitions or objects 4400 cause or tend to cause movement away from a source of a condition or stimulus.” [0782] “the one or more objects may be recognized previously and stored in the map database. In other 5008). Based on the recognized real objects and/or other information conveyed to the AR system, the desired virtual scene may be accordingly displayed to the user of the wearable AR system (5010). For example, the desired virtual scene (e.g., the walk with the user in San Francisco) may be displayed accordingly (e.g., comprising a set of real objects at the appropriate orientation, position, etc.) in relation to the various objects and other surroundings of the user in New York.”, [0813] “the system may understand location and orientation, as well as whether the user is clicking a trigger or other sensed button or element”, [0850]-[0852] “the AR system presents a physical object 5202 and a virtual object 5204… the virtual object 5204 may be displayed at a fixed position or location within the physical environment (e.g., a virtual monkey standing next to a particular street sign located in the physical environment), or may be displayed to the user as an object located at a position relative to the user  virtual objects may be made to be cued off of, or trigged by, an object physically present within or outside a user's field of view… These recognized shape patterns such as, for example, the stool top, may be used to trigger the placement of the virtual object 5204. Other examples include walls, tables, furniture, cars, buildings, people, floors, plants, animals, or any object which can be seen can or be used to trigger an augmented reality experience in some relationship to the object or objects.”); and (iii) selecting, using said computing device, a logic for modifying said exposure upon manipulation thereof (Figs 52, 60, 126A-126L, [0851]- [0862] “The virtual objects may also be dynamic and change with time, change in accordance with various relationships (e.g., location, distance, etc.) between the user or 
(b) sending said offering to a remote device, having an imager, at a second location (Figs 1, 27-28, [0568]-[0569] “By collecting information from the user's environment, a piece of the passable world 2806 is constructed/augmented, and may be “passed” along to one or more AR users simultaneously or in the future…. synchronous communications is established between the user's respective individual AR system and the cloud based computers (e.g., server computers). In other words, the user's individual AR system is constantly updating information about the user's surroundings to the cloud, and also receiving information from the cloud about the passable world.”, [0187] ); and 
(c) at the second location (Figs 27-28 individual AR system(s) 2708, [0559]), exposing said offering by: (i) imaging said object using said imager to acquire an image 
and further comprising: tracking said campaign, including collecting information on a plurality of exposures and physical interactions associated with said campaign (Fig 93D, [1480]. [0879] “The interactive interface provided by the disclosed system and 
and including interaction logic; and dynamically determining an exposure to show to a user of said target audience according to said campaign in response to said tracking and said interaction logic ([0876]-[0879] “The statue 5910 is a virtual object and, therefore, may be stationary, animated, change over time or with respect to the user's viewing position, or even change depending upon which particular user is viewing the statue 5910… For example, if the user is a small child, the statue may be a dog. If the viewer is an adult male, the statue may be a large robot as shown in FIG. 59. These are examples of user dependent and/or state dependent experiences. This will help one or more users to perceive one or more virtual objects alone and/or in combination with physical objects and experience customized and personalized versions of the virtual objects….. interacting with one or more virtual environments and objects, interacting with other users, as well as experiencing various forms of media content, including advertisements, music concerts, and movies. Accordingly, the disclosed system facilitates user interaction such that the user not only views or listens to the media content, but rather, actively participates in and experiences the media content. In 
Bradski is silent RE: comprising building an advertising campaign including a campaign logic defining a linkage between a target audience including a plurality of users, a product and an offering. However Atazky teaches in Figs 1, 8-9,  abstract, [0089], [0150]-[0152] etc. to deliver personalized offerings. Note Bradski at least implicitly teaches a predefined advertising campaign in [1004].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Bradski a system and method of building an advertising campaign including a campaign logic defining a linkage between a target audience including a plurality of users, a product and an offering, as suggested by Atazky, as this doesn’t change the overall operation of the system, and it could be used to effectively deliver the personalized offerings based on the campaign logic and thereby increasing system effectiveness and user experience.
When the define campaign logic is included in the advertising campaign as set forth above, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention that the system will deliver the dynamic exposures base on the campaign and the various interactions logic to generate appropriate, customized content effectively utilizing both the campaign logic and interaction logic. 

RE claim 2, Bradski teaches wherein said image augmentation comprises a dynamic visual augmentation of a live image (Figs 89 E-F, [0719], [0853], [0982] etc).

RE claim 3, Bradski teaches wherein said object comprises packaged food and wherein said automatically identifying comprises identifying using a label on said package (Fig 86 E, [0586], [0640], [1446], [1723] ).

RE claim 4, Bradski teaches wherein said object comprises a human body part ([0202] ).

RE claim 5, Bradski teaches wherein said remote device comprises wearable glasses (Figs 1, 4A, [0180]).

RE claim 8, Bradski teaches wherein said sending comprises sending different offerings based on one or more of a target demographic, location of purchase, location of use and/or user identification (FIGS. 89A-89J, [1434], [1439] “virtual coupons are strategically displayed to the user at various physical locations of the grocery store”, [1443]).

RE claim 9, Bradski teaches wherein said displaying is responsive to one or more of previous exposures of an offering for that object and/or for a same user, changes in the object geometry and/or time since a last exposure for that object (Figs 93A-C,  [1471]-[1473]).

RE claim 10, Bradski as modified by Atazky teaches comprising additionally managing said campaign by a third party which has control over filtering offerings for one or more locations or demographics, using one or more rules ([0848] wherein “receive the marketing information/coupon from the third party marketer” suggests sending advertisement offerings/services managed/controlled by a third party that would require applying defined filtering rules for one or more locations or demographics, to effectively send the dynamic customized offerings, taught in  FIGS. 89A-89J, [1434], [1439], etc. for example. In addition Atazky Fig 3, [0106] teaches an integrated campaign management system applying filters/rules/context  [0153]- [0158] to define an advertising campaign.).

RE claim 12, Bradski teaches wherein said logic for modifying comprises a sequence of interactions (Figs 89B-F, 89J, [1435], [1444]-[1445], [1448] modifying as advancing through the game with continuous gesture. Furthermore Figs 93A-L, numerous examples interact with physical objects and gestures and corresponding modifying, [1471]-[1473]).

RE claim 13, Bradski teaches wherein said logic for modifying requires said physical interaction to be by a body part ([1435], [1437]).

RE claim 14, Bradski teaches wherein said logic for modifying requires said physical interaction to be by a tool (Figs 93A-C, E, [1485]).

RE claim 15, Bradski teaches wherein said physical interaction is within 1 meter from said imager (Figs 93A-D, [1475], [1480]).
RE claim 16, Bradski teaches wherein said logic for modifying requires said physical interaction to be with said augmentation (Fig 93D, [1480]).
RE claim 17, Bradski teaches, wherein said logic for modifying requires said physical interaction to be with said object (Figs 93A-C, E, [1472]-[1473], [1485]).
RE claim 20, Bradski teaches comprising, at a third location, using a second device, second interacting with a related augmentation of an identical object and wherein said logic of modifying use said second interacting for said modifying (Figs 1, 27, 90, 93A-C, E, [0862], [0864], [1153]-[1154], [1437], [1457],  [1470], [1472]-[1473], [1485] wherein multiple users from different locations uses the AR service [0556], [0558], [0182].).
RE claim 21, Bradski teaches comprising automatically filtering said displaying according to an estimated age of a user of said remote device ([0876]-[0877], [1434]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Bradski as modified by Atazky, and further in view of Chung (US 20140257959 A1).
RE claim 11, Bradski teaches comprising modifying an offering to be shown for an object, in response to said collected information (Fig 93D, [1480]).
Bradski is silent RE between a purchase of the object and exposure of an offering therefore. However his teaching of physical object triggered providing the virtual . 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Bradski as modified by Atazky, and further in view of Connor (US 20160034764 A1).
RE claim 18, Bradski is silent RE wherein said logic for modifying requires said physical interaction to include a change in object volume. However it appears to be an obvious matter of application specific design choice where the required condition/trigger to modifying the exposure  includes a change in object volume with the physical Bradski readily teaches setting trigger/condition based display of the virtual content in [0177], [0851] etc. For example Connor teaches tracking change in food volume while eating [0169]-[0170]  and providing appropriate feedback based on tracking/analyzing intake quantity as visual overlay in [0253]. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Bradski as modified by Atazky a system and method wherein said logic for modifying requires said physical interaction to include a change in object volume, as suggested by Connor, as this doesn’t change the overall operation of the system, and it could be used to modify the exposure based on the volume change as a condition or trigger and thereby increasing system effectiveness and user experience.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Bradski as modified by Atazky, and further in view of Ghahremani et al (US 20170061490 A1).
RE claim 22, Bradski as modified by Atazky is silent RE wherein said logic for determining comprises logic for determining if to show said exposure. However Ghahremani teaches in [0059] “The vendor administrator can select the whether virtual content will be presented on the screen of the mobile computing device 110, running the mobile application, based on the geolocation of the mobile computing device 110 or the proximity of the mobile computing device 110 with a beacon.” to effectively active a virtual content. This is readily available or can equally be applied as readily Bradski teaches trigger/condition based display of the virtual content in [0177], [0851] etc.
Bradski as modified by Atazky a system and method wherein said logic for determining comprises logic for determining if to show said exposure, as suggested by Ghahremani, as this doesn’t change the overall operation of the system, and it could be used to effectively active the virtual content/ exposure and thereby increasing system effectiveness and user experience.

Claims 19, 23-25 is rejected under 35 U.S.C. 103 as being unpatentable over Bradski, and further in view of Yan  et al (US 20170263029 A1).
RE claim 23, Bradski teaches A method of controlling a displayed augmentation (abstract), comprising: 
(a) at a first location, defining an offering using a computing device, (Figs 27-28 servers #2780, [0556], [0175]) by: (i) selecting, using said computing device, an object, a position on the object and an exposure to associate with the object using said position (ii) selecting, using said computing device, a logic for determining showing of said exposure (Figs 50-52, [0175]-[0177], [0585] “a coffee company may create its own “cup finder” application that allows for the recognition of cups provided by the coffee company. This may allow delivery of virtual content/advertisements, etc. related to the coffee company...”, [0727]-[0728] “autonomous navigation definitions or objects (not shown in FIG. 44) may be responsive to other conditions or stimuli, for instance a source of fear (e.g., monster, weapon, fire, cliff), source of food, source of water, treasure, money, gems, precious metals, etc…. The autonomous navigation definitions or objects 4400 are each associated with a defined response. Autonomous navigation 4400 cause or tend to cause movement away from a source of a condition or stimulus.” [0782] “the one or more objects may be recognized previously and stored in the map database. In other embodiments, if the information is new, object recognizers may run on the new data, and the data may be transmitted to one or more wearable AR systems (5008). Based on the recognized real objects and/or other information conveyed to the AR system, the desired virtual scene may be accordingly displayed to the user of the wearable AR system (5010). For example, the desired virtual scene (e.g., the walk with the user in San Francisco) may be displayed accordingly (e.g., comprising a set of real objects at the appropriate orientation, position, etc.) in relation to the various objects and other surroundings of the user in New York.”, [0813] “the system may understand location and orientation, as well as whether the user is clicking a trigger or other sensed button or element”, [0850]-[0852] “the AR system presents a physical object 5202 and a virtual object 5204… the virtual object 5204 may be displayed at a fixed position or location within the physical environment (e.g., a virtual monkey standing next to a particular street sign located in the physical environment), or may be displayed to the user as an object located at a position relative to the user  virtual objects may be made to be cued off of, or trigged by, an object physically present within or outside a user's field of view… These recognized shape patterns such as, for example, the stool top, may be used to trigger the placement of the virtual object 5204. Other examples include walls, tables, furniture, cars, buildings, people, floors, plants, animals, or any object which can be seen can or be used to trigger an augmented reality experience in some relationship to 
(b) sending said offering to a remote device, having an imager, at a second location (Figs 1, 27-28, [0568]-[0569] “By collecting information from the user's environment, a piece of the passable world 2806 is constructed/augmented, and may be “passed” along to one or more AR users simultaneously or in the future…. synchronous communications is established between the user's respective individual AR system and the cloud based computers (e.g., server computers). In other words, the user's individual AR system is constantly updating information about the user's 
(c) at the second location (Figs 27-28 individual AR system(s) 2708, [0559]), exposing said offering by: (i) imaging said object using said imager to acquire an image thereof; (ii) automatically identifying said object using said image; (iii) using said remote device, displaying said selected exposure as an image augmentation to said image responsive to said selected logic for determining (Figs 28, 30-31, 51-52, [0585], [0850]-[0852], [1513] ); (iv) detecting, by said remote device, a physical interaction with a position in space associated with said exposure; (v) automatically modifying said exposure responsive to said physical interaction and said selected logic for modifying; and (vi) update said display of said selected exposure based on said modifying (Figs 90, 93A-C, [0862] “The virtual objects may also be dynamic and change with time, change in accordance with various relationships (e.g., location, distance, etc.) between the user or other users, physical objects, and other virtual objects, and/or change in accordance with other variables specified in the software and/or firmware of the AR system, gateway component, or servers. For example, in certain embodiments, a virtual object may respond to a user device or component thereof (e.g., a virtual ball moves when a haptic device is placed next to it), physical or verbal user interaction (e.g., a virtual creature runs away when the user approaches it,”, [1153]-[1154], [1437], [1457],  [1470], [1472]-[1473], [1485] etc with example of various interactions and modifying the exposure (virtual content display) accordingly).
 
Bradski is silent RE wherein said sending comprises sending as a message from a first user using said computing device to an individual user using said remote device. However Yan teaches sending media overlay as a message from a first user using said computing device to an individual user using said remote device teaches in Figs 1,3,7,  [0054],  [0057],[0059]-[0060], [0067], [0102]  utilizing messaging application for create, share and display overlays.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Bradski a system and method wherein said sending comprises sending as a message from a first user using said computing device to an individual user using said remote device, as suggested by Yan, as this doesn’t change the overall operation of the system, and it could be used to effectively data exchange between server-client utilizing the messaging application and thereby ensuring system effectiveness and user experience.
RE claim 19, Bradski teaches wherein said displaying is responsive to a face detection ([0949], [1506]).
RE claim 24, Bradski as modified by Yan teaches wherein said sending comprises sending, as part of said message, an indication which manipulations activate the offering and/or a time window where the offering can be activated (Yan Fig 6C [0110], [0114], wherein the message includes an indication for interaction eg., to tap in the actionable area to activate the offering eg., display the coupon.).  
RE claim 25, Bradski teaches wherein said displaying said selected exposure after detecting a physical interaction with or adjacent said object (Figs 93A-C, E, [1472]-[1473], [1485]).  
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Bradski as modified by Yan, and further in view of DeWaal et al (US 20120021822 A1).
RE claim 26, Bradski as modified by Yan is silent RE wherein said displaying said selected exposure is performed only if said same object or a similar object is interacted with or viewed by a user other than said individual user, at a same time.
However it appears to be an obvious matter of application specific design choice where the predefined condition/trigger to displaying the exposure requires two or more users interact with the object at the same time, as Bradski readily teaches setting trigger/condition based display of the virtual content in [0177], [0851] etc. For example DeWaal teaches requiring two or more players to activate a shared or communal code during the same time period in order to activate the special feature [0074] “The casino and/or gaming machine manufacturer may require other actions or enrollments prior to providing offsite gaming ticket 140 or prior to enabling the code or activating the special feature based on the code. Exemplary requirements include, but are not limited to, requiring two or more players to activate a shared or communal code during the same time period, requiring a player to follow a code sequence that uses multiple gaming machines 100 in a particular sequence and then combines clues to generate the code, and requiring the player to solve a puzzle in order to receive a code and/or activate the special feature.” 

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Bradski as modified by Yan a system .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 1/240 F.3d 1/2428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 21/24 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 21 of US Patent # 10424121, in view of Bradski and Atazky. 
 The following table illustrates the conflicting claim pair  with mapping, with the differences shown in bold form.
Claim 1 of present App.
Claim 21 of patent#10424121
A method of controlling a displayed augmentation, comprising:
A method of reality augmentation, comprising:
 and (iii) selecting, using said computing device, a logic for modifying said exposure upon manipulation thereof; (b) sending said offering to a remote device, having an imager, at a second location; and
tracking said overlaying by a remote server and sending exposure overlay instructions from a remote location, to said display processor
(c) at the second location, exposing said offering by: (i) imaging said object using said imager to acquire an image thereof;
(b) acquiring an image of the container from a top thereof;
(ii) automatically identifying said object using said image;
(a) determining the identity of a container with a top opening and having a food filling therein; (c) estimating, by processing circuitry, a geometry of the filling of said container 

(d) overlaying, by a display processor, a visual virtual reality augmentation on said image or on a further image acquired of said container, based on said estimation, wherein said virtual reality augmentation is aligned with said geometry so as to appear at least partially hidden by said geometry.
(iv) detecting, by said remote device, a physical interaction with a position in space associated with said exposure; (v) automatically modifying said exposure responsive to said physical interaction and said selected logic for modifying; and (vi) update said display of said selected exposure based on said modifying.

wherein, said sending comprises sending as part of an advertising campaign and comprising building an advertising campaign including a campaign logic defining a linkage between a target audience including a plurality of users, a product and an offering and including interaction logic; and further comprising: tracking said campaign, including collecting information on a plurality of exposures and physical interactions associated with said campaign; and dynamically determining an exposure to show to a user of said target audience according to said campaign in response to said tracking and said interaction logic.



As seen from the table most the elements of claim 1 of application map into  Claim 21 of patent#10424121, with slight language differences and broader scope of claim for imaging and identifying an object and position, anticipated by identifying the contained/food level,  wherein exposure overlay instructions from a remote location indicates defining, determining and sending the exposure at the 1st location to the 2nd location. In addition aligned placement of the exposure indicates associating a position on the object with the exposure. The first difference is Claim 21 of patent#10424121 is silent RE: (iii) selecting, using said computing device, a logic for modifying said exposure upon manipulation thereof; (iv) detecting, by said remote device, a physical interaction with a position in space associated with said exposure; (v) automatically modifying said exposure responsive to said physical interaction and said selected logic for modifying; and (vi) update said display of said selected exposure based on said modifying, ie, modifying the exposure based on user interaction with the object in the remote client-server based architecture. However Bradski teaches in Figs 80, 89-90 etc  [0879] wherein the user interacts with the AR environment selecting  a desired function [1244]. Bradski further teaches tracking the overlaying (virtual content) by the server for interaction and determine further action/AR content based on the detection  in [0864]. Bradski further teaches determine physical object open/close state [0590] and interaction with a physical object in Fig 90, 93A-C, [1457], [1470],  [1153],  to allow input or interaction with the AR system using the real physical object and generate augmented reality content based on the interaction offering many different augmented reality experience to enhance everyday experiences and/or assist in everyday tasks [1351]. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Claim 21 of patent#10424121 a system and method  of (iii) selecting, using said computing device, a logic for modifying said exposure upon manipulation thereof; (iv) detecting, by said remote device, a physical interaction with a position in space associated with said exposure; (v) automatically modifying said exposure responsive to said physical interaction and said selected logic for modifying; and (vi) update said display of said selected exposure Bradski, as this doesn’t change the overall operation of the system, and it could be used to enable a user to interact with the overlay content  and updating the virtual exposure accordingly and thereby increasing system effectiveness and user experience.
The second difference is Claim 21 of patent#10424121 is silent RE: wherein, said sending comprises sending as part of an advertising campaign and comprising building an advertising campaign including a campaign logic defining a linkage between a target audience including a plurality of users, a product and an offering and including interaction logic; and further comprising: tracking said campaign, including collecting information on a plurality of exposures and physical interactions associated with said campaign; and dynamically determining an exposure to show to a user of said target audience according to said campaign in response to said tracking and said interaction logic. 
However Bradski teaches wherein said sending comprises sending as part of an advertising campaign ([0585] “delivery of virtual content/advertisements, etc. related to the coffee company, and may directly and/or indirectly encourage participation or interest in the coffee company.” [0879], [1436]  etc), and further comprising: tracking said campaign, including collecting information on a plurality of exposures and physical interactions associated with said campaign (Fig 93D, [1480]. [0879] “The interactive interface provided by the disclosed system and method may be implemented to facilitate various activities such as, for example, interacting with one or more virtual environments and objects, interacting with other users, as well as experiencing various 
Bradski further teaches including interaction logic; and dynamically determining an exposure to show to a user of said target audience according to said campaign in response to said tracking and said interaction logic ([0876]-[0879] “The statue 5910 is a virtual object and, therefore, may be stationary, animated, change over time or with respect to the user's viewing position, or even change depending upon which particular user is viewing the statue 5910… For example, if the user is a small child, the statue may be a dog. If the viewer is an adult male, the statue may be a large robot as shown in FIG. 59. These are examples of user dependent and/or state dependent experiences. This will help one or more users to perceive one or more virtual objects alone and/or in combination with physical objects and experience customized and personalized versions of the virtual objects….. interacting with one or more virtual environments and objects, interacting with other users, as well as experiencing various forms of media content, including advertisements, music concerts, and movies. Accordingly, the disclosed system facilitates user interaction such that the user not only views or listens to the media content, but rather, actively participates in and experiences the media content. In some embodiments, the user participation may include altering existing content or creating new content to be rendered in one or more virtual worlds. ..”, [1390], [1437], [1575], [1616]). 
Bradski is silent RE: comprising building an advertising campaign including a campaign logic defining a linkage between a target audience including a plurality of 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Claim 21 of patent#10424121 a system and method  wherein, said sending comprises sending as part of an advertising campaign and comprising building an advertising campaign including a campaign logic defining a linkage between a target audience including a plurality of users, a product and an offering and including interaction logic; and further comprising: tracking said campaign, including collecting information on a plurality of exposures and physical interactions associated with said campaign; and dynamically determining an exposure to show to a user of said target audience according to said campaign in response to said tracking and said interaction logic, as set forth above combining  Bradski and Atazky, as this doesn’t change the overall operation of the system, and it could be used to effectively deliver the personalized offerings based on the campaign logic for advertisement/commercial products and thereby increasing system effectiveness and user experience.
When the define campaign logic is included in the advertising campaign as set forth above, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention that the system will deliver the dynamic exposures base on the campaign and the various interactions logic to generate appropriate, customized content effectively utilizing both the campaign logic and interaction logic. 
23 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 21 of US Patent # 10424121, in view of Bradski and Yan. 
Claim 23 recites limitations similar in scope with limitations of claim 1 except for the last where sending clause and therefore rejected under the same rationale, wherein 21 of US Patent # 10424121, in view of Bradski teaches the limitations including the first difference. 
The second difference is Claim 21 of patent#10424121 is silent RE: wherein said sending comprises sending as a message from a first user using said computing device to an individual user using said remote device. However Yan teaches sending media overlay as a message from a first user using said computing device to an individual user using said remote device teaches in Figs 1,3,7,  [0054],  [0057],[0059]-[0060], [0067], [0102]  utilizing messaging application for create, share and display overlays.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in 21 of US Patent # 10424121, in view of Bradski a system and method wherein said sending comprises sending as a message from a first user using said computing device to an individual user using said remote device, as suggested by Yan, as this doesn’t change the overall operation of the system, and it could be used to effectively data exchange between server-client utilizing the messaging application and thereby ensuring system effectiveness and user experience.
Please note, the feature of interactive modifying of the exposure is claimed in claim 19/28 of the patent, which suggest alternative ODP issues.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20170257671 A1	TRACKING-BASED BRANCHING OF MEDIA CONTENT
US 20160267369 A1	TWO DIMENSIONAL BARCODE AND METHOD OF AUTHENTICATION OF SUCH BARCODE
US 20140278855 A1	DYNAMIC INCENTIVES
US 20140026048 A1	APPARATUS, METHOD, AND COMPUTER PROGRAM PRODUCT FOR SYNCHRONIZING INTERACTIVE CONTENT WITH MULTIMEDIA
US 20130275219 A1	SENDING TARGETED PRODUCT OFFERINGS BASED ON PERSONAL INFORMATION
US 20130252702 A1	SLOT MACHINE GAME FOR TWO PLAYERS
US 20090216857 A1	METHODS OF PROVIDING PUBLISHED CONTENT
US 20080027814 A1	Direct incentive authentication link (DIAL) system
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SULTANA MARCIA ZALALEE whose telephone number is (571)270-1411.  The examiner can normally be reached on Monday- Friday 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark K ZIMMERMAN can be reached on (571)272-7653.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 





/Sultana M Zalalee/           Primary Examiner, Art Unit 2619